Christopher John Rudy
Suite 8
209 Huron Avenue
Port Huron, MI 48060

In re Application of:  Stevenson et al.
Serial No.: 15/932,808         
Filed: April 26, 2018
Docket: SprayHd-965
Title: WIRE ARC SPRAY SWIVEL HEAD
::::::


DECISION ON PETITION UNDER 37 C.F.R. §1.181







This is a decision regarding the petition filed on December 21, 2021 requesting entry and consideration of the Declaration of Robert Anthony McDemus submitted on November 9, 2021.  The petition is being considered under 37 CFR 1.181 and no fee is required.

The petition is dismissed as moot.

The petitioner filed a Declaration on November 9, 2021 entitled “AF Declaration of Robert Anthony McDemus”.  Per the communication sent to the applicant on March 11, 2022, the Declaration has been considered.  As such, the petitioner’s request is dismissed as moot.
  

Any inquiry concerning this decision should be directed to Julie Brocketti, Quality Assurance Specialist, at (571) 272-0206. 

PETITION DISMISSED AS MOOT.



/KIESHA R BRYANT/Director, Art Unit 3700                                                                                                                                                                                                        
Kiesha Bryant, Director
Technology Center 3700